DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The references cited in the information disclosure statement (IDS) filed on 04/01/2020 have been considered by the examiner. An initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Drawings

3.	The drawings are objected to under 37 CFR 1.83(a). The reference numbers and the letters on figures 7, 10 and 14 are extremely blurry and difficult to read.
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the exposed region of the dummy pad extending further outwardly than the dummy connection pad” must be shown or the feature(s) canceled from the claim 15, lines 12-13.  No new matter should be entered.
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the portion of the exposed region of the dummy pad extending further outwardly than the dummy connection pad by a first distance, an outer portion of the dummy pad being spaced from the first solder mask adjacent to the outer portion of the dummy pad by a second distance, the first distance being less than twice the second distance” must be shown or the feature(s) canceled from the claim 15, lines 14-17.  No new matter should be entered.


Specification

4.	The disclosure is objected to because of the following informalities: 
Paras. [0024] and [0030] are identical.
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2-4 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 2 and 17: limitations “inner portions” are unclear. What kind of portion of the dummy pad is meant as “inner portion”. There is no information about inner portion in the Specification. For examination purposes, the claims 2 and 17 will be given a broad interpretation until further clarification is received. Regarding claims 3 and 4 - the aforementioned claims are rejected based on their dependent status from claim 2.
Regarding claim 18 is rejected based on their dependent status from claim 17.

Regarding claim 15, lines 14-17: limitations “the portion of the exposed region of the dummy pad extending further outwardly than the dummy connection pad by a first distance, an outer portion of the dummy pad being spaced from the first solder mask adjacent to the outer portion of the dummy pad by a second distance, the first distance being less than twice the second distance” are unclear.
There is no information about second circuit board in the Specification. For examination purposes, the claim 1 will be given a broad interpretation until further clarification is received.
Regarding claim 15, line 14: limitations “the portion of the exposed region” lacks antecedent basis.
Regarding claims 16-20 - the aforementioned claims are rejected based on their dependent status from claim 15.





Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1.	Claims 1-3, 5-6, 12,14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EUN (US 2019/0208642) hereinafter EUN in view of JO et al. 
(US 2018/0005948) hereinafter JO and in view of SUNG et al. (US 2019/0333834)) hereinafter SUNG.

Regarding claim 1: EUN discloses a display device (100) comprising: a display panel (110); a first circuit board (130) having a first portion connected to one portion of the display panel and comprising a connector (140); wherein the first portion includes a base film (120), a pad [0042] disposed on the base film, wherein the exposed region of the pad is connected to the connector [0043]. EUN is silent with respect to:
1) a second circuit board electrically connected to the first circuit board through the connector; and
2) a dummy pad disposed on the base film, and a first solder mask partially covering the dummy pad and exposing a portion of the dummy pad, the dummy pad comprises a covered region covered by the first solder mask and an exposed region exposed by the first solder mask, and a solder ball, wherein the exposed region of the dummy pad is connected to the solder ball.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of EUN a second circuit board electrically connected to the first circuit board through the connector, as taught by JO in order to provide control the display device. 
SUNG discloses a dummy pad (375, 377) disposed on the base, and a first solder mask (390) partially covering the dummy pad and exposing a portion of the dummy pad, the dummy pad (375, 377) comprises a covered region covered by the first solder mask (390) and an exposed region exposed by the first solder mask, and a solder ball (600), wherein the exposed region of the dummy pad (375, 377) is connected to the connector through the solder ball (600).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of EUN and JO a dummy pad disposed on the base film, and a first solder mask partially covering the dummy pad and exposing a portion of the dummy pad, the dummy pad comprises a covered region covered by the first solder mask and an exposed region exposed by the first solder mask, and a solder ball, wherein the exposed region of the dummy pad is connected through the solder ball, as taught by SUNG in order to provide robust strong electrical and mechanical connections.

Regarding claim 15: EUN discloses a display device (100) comprising: a display panel (110); a first circuit board (130) having a first portion connected to one portion of the display panel (110) and comprising a connector (140); and wherein the first portion includes a base film (120), a pad [0042] disposed on the base film, and an exposed region of the dummy pad is connected to the connector [0043]. EUN is silent with respect to:
1) a second circuit board electrically connected to the first circuit board through the connector; and 
2) a dummy pad disposed on the base film, and a first solder mask completely exposing the dummy pad, an exposed region of the dummy pad is connected to the connector 
JO discloses a second circuit board (650) electrically connected to the first circuit board (601) through the connector (608).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of EUN a second circuit board electrically connected to the first circuit board through the connector, as taught by JO in order to provide control the display device. 
SUNG discloses post bump (400-5, figs. 7-8, as a dummy pad) disposed on the base film (300, 390 of the low circuit board 12), and a first solder mask (390) completely exposing the dummy pad (400), an exposed region of the dummy pad is connected to the circuit board (upper circuit board 12) through a solder ball (600), the circuit board comprises a base substrate (300, 390) and a dummy connection pad (375, 377) disposed on the base substrate and overlapping the dummy pad (400), the exposed region of the dummy pad (402) extending further outwardly than the dummy connection pad (375, 377, shown in fig. 8), and the portion (inside of the exposed region 402) the exposed region of the dummy pad (400) extending further outwardly than the dummy connection pad by a first distance.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of EUN and JO a dummy pad disposed on the base film, and a first solder mask completely exposing the dummy pad, an exposed region of the dummy pad is connected to the connector through a solder ball, the connector comprises a base substrate and a dummy connection pad disposed on the base substrate and overlapping the dummy pad, the exposed region of the dummy pad extending further outwardly than the dummy connection pad, as taught by SUNG in order to provide robust strong electrical and mechanical connections.
Although an outer portion of the dummy pad being spaced from the first solder mask adjacent to the outer portion of the dummy pad by a second distance, the first distance 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include in the invention an outer portion of the dummy pad being spaced from the first solder mask adjacent to the outer portion of the dummy pad by a second distance, the first distance being less than twice the second distance, in order to provide aliment of the connector with the circuit board and since it has been held in re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (that rearrangement of parts is an obvious matter of design choice). 
Furthermore, it has been held in In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claims 2 and 17: EUN, as modified by the teaching of JO and SUNG, discloses the display device having all of the claimed features as discussed above with respect to claim 1(15), wherein the dummy pad and the solder ball comprise a plurality of dummy pads (375, 377 SUNG) and a plurality of solder balls (600), respectively, the plurality of dummy pads and solder balls are spaced apart from each other (figs. 3-4) , respectively, and the first solder mask (390) is disposed on inner portions of the dummy pads between the solder balls (600).

Regarding claim 3: EUN, as modified by the teaching of JO and SUNG, discloses the display device having all of the claimed features as discussed above with respect to claim 2. It doesn’t explicitly teach the connector comprises a base substrate and a plurality of dummy connection pads disposed on the base substrate, each of the dummy connection pads overlapping one of the plurality of dummy pads, and the plurality of dummy connection pads are spaced apart from each other.
SUNG discloses the circuit board 12 (as the connector) comprises a base substrate (300, 390) and a plurality of dummy connection pads (post bump 400-5, figs. 7-8, as a dummy pad) disposed on the base substrate, each of the dummy connection pads overlapping one of the plurality of dummy pads (375, 377), and the plurality of dummy connection pads are spaced apart from each other.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of EUN and JO the connector comprises a base substrate and a plurality of dummy connection pads disposed on the base substrate, each of the dummy connection pads overlapping one of the plurality of dummy pads, and the plurality of dummy connection pads are spaced apart from each other, as taught by SUNG in order to provide robust strong electrical and mechanical connections.

Regarding claim 5: EUN, as modified by the teaching of JO and SUNG, discloses the display device having all of the claimed features as discussed above with respect to claim 1, wherein the first portion (120 EUN), comprises a connection part having a data pad [0040] disposed on the base film, the data pad comprising a plurality of data pads (370 SUNG), the plurality of data pads being arranged in one direction, and the first solder mask (390) surrounding the plurality of data pads (370).

Regarding claim 6: EUN, as modified by the teaching of JO and SUNG, discloses the display device having all of the claimed features as discussed above with respect to claim 5, wherein the first solder mask (390 SUNG) and the data pad arrangement (figs. 4, 8) are spaced apart from each other with an open portion therebetween.

Regarding claim 12: EUN, as modified by the teaching of JO and SUNG, discloses the display device having all of the claimed features as discussed above with respect to claim 2, wherein the first solder mask (390, SUNG) is further disposed on outer portions of the dummy pads (375, 377), and the at least one of the solder balls (600) directly contact the first solder mask (390) on the outer portions of the dummy pads.

Regarding claims 14 and 20: EUN, as modified by the teaching of JO and SUNG, discloses the display device having all of the claimed features as discussed above with respect to claim 1, wherein the first circuit board comprises a display circuit board (120, EUN) having at least one component (125) to drive the display panel (110), and the second circuit board  (650, JO) comprises a main circuit (650) having at least component to control the display device [0116].

Regarding claim 16: EUN, as modified by the teaching of JO and SUNG, discloses the display device having all of the claimed features as discussed above with respect to claim 15. It doesn’t explicitly teach the first distance is about 0.06 mm or less. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of EUN and JO the first distance is about 0.06 mm or less in order to provide  required tolerance and 

6.2.	 Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over EUN in view of JO and in view of SUNG, as applied to claims 6 and 15 respectively above, and further in view of Kim et al. (US 2017/0060317) hereinafter Kim.

Regarding claims 7 and 19: EUN, as modified by the teaching of JO and SUNG, discloses the display device having all of the claimed features as discussed above with respect to claim 6 (15), wherein the connection part (370 SUNG) and the plurality of dummy pads (375, 377). It doesn’t explicitly teach the connection part further comprises a dummy line surrounding and being connected to the plurality of dummy pads, and the dummy line is electrically connected to a ground line layer of the first circuit board.
Kim discloses the connection part (on the board 140) further comprises a dummy line (DML, fig. 4a) surrounding and being connected to the plurality of dummy pads, and the dummy line is electrically connected to a ground line layer of the first circuit board [0024].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of EUN, JO and SUNG the connection part further comprises a dummy line surrounding and being connected to the plurality of dummy pads, and the dummy line is electrically connected to a ground line layer of the first circuit board, as taught by Kim in order to provide floating line as taught by Kim [0024].

Regarding claim 11: EUN, as modified by the teaching of JO, SUNG and Kim, discloses the display device having all of the claimed features as discussed above with respect to .

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Allowable Subject Matter

7.	Claims 8-10 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4 and 18 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion 

8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2018/0063962,	US 2020/0203300,	US 20160181349

Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 



9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848